DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon 
Claims 27-30 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, since they depend from claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Purinton et al. (US 5,738,750) [hereinafter Purinton] in view of Norly (US 2013/0280470).
	Regarding independent claims 1 and 21, Purinton discloses a laminate (Fig. 2) comprising a sheet of fiber reinforced polymer (FRP) (honey comb 11; col. 3, lines 52-55) coated with a discrete layer of a polysilazane (layer 13; col. 3, lines 1-9), the sheet having a first side and a second side opposite the first side, and the layer of polysilazane covering one or both of the first side and the second side of the sheet of FRP (Fig. 2), wherein the sheet of FRP contains multiple perforations (Fig. 2, honeycomb 11) and at least one of the perforations extends entirely through the sheet (Fig. 2, honeycomb 11), wherein the perforations include 
	However, Purinton fails to teach a carbon fiber reinforced polymer.
	Norly teaches that it is well known in the radome art to form a radome with carbon fiber reinforced resin composites for the purpose of reducing the manufacturing complexity, reducing the weight and reducing the cost of the structure and provide a non-ablative thermal protection system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber reinforced polymer in Purinton to include carbon fibers as suggested by Norly in order to form a radome with reduced manufacturing complexity, reduced weight and reduced cost and provide a non-ablative thermal protection system.
	Regarding claims 3 and 22, Purinton discloses at least one of the first side and the second side of the sheet of FRP being in electrical communication with a metal (col. 2, lines 5-10).
Regarding claim 12, the preamble “an aircraft engine thrust reverser” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.



Allowable Subject Matter
Claims 4, 5, 7-11 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Purinton fails to anticipate or render obvious the distinct feature of “wherein at least one of the first side and the second side of the sheet is in electrical communication with a metal cellular core or a metal alloy cellular core”.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781